                   Case 7:16-cv-09945-KMK Document 98 Filed 03/29/19 Page 1 of 3


                               Attorneys at Law
                               L' Abbate, Balkan, Colavita & Contini,              L.L.P.
                               1001 Franklin Avenue, Garden City, New York 11530
Matthew J. Bizzaro             T. 516.294.8844 F. 516294.8202
Partner                        www.lbcclaw.com
mbizzaro@lbcclaw.com

Writer's Direct Dial
(516) 837-7441




                                                              March 29,2019


     Via ECF and Regular Mail

     Hon. Kenneth M. Karas, U.S.D.l.
     U.S. District Court
     Southern District of New York
     Hon. Charles L. Brieant, Jr. U.S. Courthouse
     300 Quarropas Street, Room 533
     White Plains, NY 10601

                       Re:   Johnson-Gellineau, Nicole v. Stiene & Assocs., P.e., et al.
                             Case No.: 7:16-cv-09945-KMK

     Dear Honorable Sir:

             As you are aware, we represent Defendants, Stiene & Associates, P.C., Ronni Ginsberg,
     Esq. and Christopher Virga, Esq. (collectively, the "Attorney Defendants"), in the above matter.
     Please accept this joint letter prepared in coordination with counsel for Defendants, Wells Fargo
     Bank National Association, as Trustee for Carrington Mortgage Loan Trust, Series 2007-FREl,
     Asset-Backed Pass Through Certificates and JPMorgan Chase Bank, National Association
     (collectively, the "Bank Defendants," and collectively with the Attorney Defendants, the
     "Defendants"), who has also signed below.

             We write this letter to advise the Court of the very recent decision of the Supreme Court
     of the United States in the matter of Obduskey v. McCarthy & Holthus LLP, --- S.Ct. ---, 2019
     WL 1264579 (March 20,2019) (copy enclosed), which concerned the interpretation of various
     provisions of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (the "FDCPA").
     In Obduskey, the Supreme Court principally held that a law firm engaged in non-judicial
     foreclosure proceedings is not a "debt collector" subject to the coverage of the FDCP A because
     businesses engaged primarily in the enforcement of security interests do not fall within the
     primary definition of "debt collector" under the statute.

            Though the exact breadth of the Supreme Court's holding will likely become the subject
    of extensive litigation in the various district and circuit courts around the country, it is a
    reasonable interpretation of Obduskey that a law firm whose principal business is the pursuit of
    judicial foreclosures in New York - where the judgment is in rem and separate post-judgment
    proceedings are required to seek and pursue a deficiency - is only an enforcer of security
         Case 7:16-cv-09945-KMK Document 98 Filed 03/29/19 Page 2 of 3
                                               -2-


instruments and not subject to the FDCPA's primary definition of "debt collector" (particularly
where merely following New York state foreclosure law and not engaging in additional
collection efforts). Should Obduskey be construed in such a fashion, as the Defendants contend
it should, the continued viability of the Second Circuit's decision in Cohen v. Rosicki, Rosicki &
Assocs., P.e., 897 F.3d 75 (2d Cir. 2018), which found that the prosecution of a foreclosure
action constitutes an "attempt to collect a debt" under the FDCP A, is called into question.
Indeed, Cohen would in essence be moot because whether prosecution of a foreclosure action is
an "attempt to collect a debt" under the FDCP A does not matter if the alleged bad actor is not a
"debt collector" for that purpose of the statute.

        As the Court recalls, both the Attorney Defendants and the Bank Defendants predicated
their prior motions to dismiss the original Complaint (at least in part) on an argument that the
prosecution of - and filings within - the state court foreclosure proceeding against Plaintiff were
not an "attempt to collect a debt" under the FDCP A, a position that had been supported by
various decisions in the district courts among the Second Circuit. However, in Cohen, the
Second Circuit found to the contrary and overturned all those decisions, which forced the
Defendants to abandon that argument on their instant motions to dismiss the Amended
Complaint. Had Obduskey been handed down prior to the filing of these motions, the
Defendants likely would have pursued that argument again.

        By way of this letter, the Defendants respectfully request that this Court consider the
Obduskey decision and its import when deciding their motions to dismiss the Amended
Complaint. The Obduskey decision should be fairly viewed as relevant to the viability of
Plaintiff s FDCP A claims against the Defendants, as virtually all of the purported debt collection
activity of which Plaintiff complains is comprised of filings in the foreclosure action that she
attributes to the Defendants. By holding that a law firm engaged in the enforcement of a security
interest does not fit the primary definition of a "debt collector" under the FDCP A, the Supreme
Court has offered relevant guidance on the issue of whether Plaintiff has stated viable FDCPA
claims against both the Attorney Defendants and the Bank Defendants predicated on foreclosure
filings and activity. The Defendants respectfully request that this Court take that guidance into
consideration when deciding the motions to dismiss.

        If the Court requires further briefing regarding the Obduskey decision and how it impacts
the Defendants' pending motions to dismiss the Amended Complaint, the Defendants
respectfully request that a further briefing schedule be issued.
        Case 7:16-cv-09945-KMK Document 98 Filed 03/29/19 Page 3 of 3


                                             -3-


       Thank you for your kind consideration of this letter. If Your Honor has any questions or
concerns, please feel free to contact either of the undersigned .




                                               ./,/'BRIAN P. SCIBETTA


cc:    Hon. Paul E. Davison, U.S.MJ. (via ECF only)

       Nicole Johnson-Gellineau (via e-mail and regular mail)
